297 F.2d 638
John E. FIELDS, Appellant,v.Charles Deering McCORMICK, Appellee.
No. 17319.
United States Court of Appeals Ninth Circuit.
January 2, 1962.

O'Connor & O'Connor, Edward J. O'Connor, Los Angeles, Cal., for appellant.
Gibson, Dunn & Crutcher, G. Edward Fitzgerald, Los Angeles, Cal., for appellee.
Before BARNES, MERRILL and BROWNING, Circuit Judges.
PER CURIAM.


1
The jurisdiction of the District Court is based upon diversity of citizenship (28 U.S.C.A. § 1332), and ours is based upon 28 U.S.C. § 1291. The question presented is whether a transfer of shares of stock in the Gay Nineties, Inc., a California corporation, should be set aside as a fraud upon the transferor's creditors, of which appellant is one. The answer to this question involves the proper application of the California Uniform Fraudulent Conveyances Act (Civil Code, § 3439 et seq.) to a complex factual situation. We review the case on the basis of findings of fact and conclusions of law entered by the District Court after trial without a jury. We have reviewed the record and the authorities cited by counsel. We are satisfied that the District Court's conclusions of law are correct and that its findings of fact are supported by substantial evidence. We therefore affirm. A reasonable exposition of the issues in the case in their factual context would require an opinion of unreasonable length. The issues are such as to be of interest only to the parties, and the parties, as their briefs demonstrate, understand those issues fully and would not be served by a lengthy restatement by this Court.